Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the set of claims still appear to be directed to two subcombinations including independent claims 1 and 9 that are directed to a server sending a command and receiving data which is used to determine the location of a remote device by batch processing and independent claims 17 and 22 which are directed to a measurement device that receives a command and collects and transmits measurements. Again, there are numerous combinations of sets of measurements and location determination techniques which lead to a lack of clarity in the invention.  Moreover, the Office previously noted that the claims did not appear to meet the requirements for claiming a single invention in the application and that a restriction requirement may be necessary. Therefore, this Office Action requires restriction as required by 37 CFR 1.142 according to 35 USC 101 “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.” Moreover, according to 37 CFR 1.142(a), “If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action.”
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 4-10, 12-16, 27 and 28, drawn to a server communicating with a measurement device to collect specified measurement data and compute the location of the measurement device using batch processing of the measurement data stored at the server, classified in G01S5/045 or G01S5/0236.
II. Claims 17, 18, 21-23 and 26, drawn to a measurement device that receives a command to collect and store measurement data and transmits the stored data when there is an amount of , classified in G01S5/036 or G01S5/0244.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as server that utilizes batch processing of a set of measurements provided by a measurement device every predetermined time interval (including continuously) and stored at the server. See MPEP § 806.05(d).  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification, (one set of claims is directed to a server that sends a command to a measurement 
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter (see note above wherein a server batch processing a set of measurements is clearly divergent from a measurement device that sends the measurement data only when a threshold amount of measurement data is collected);
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
It is further noted that a burden clearly exists on the Office particularly in light of the amendments to the claims which further show the distinctness of the different inventions as well as the continued lack of clarity due to the various combinations of available measurements and techniques.  For example, claim 1 embodies sending a command to obtain positioning signal measurements with measurement times indicated in the command but determining the location of the measurement device by batch processing multiple ones of the second positioning signal measurements from a subset of positioning signal sources. However, this is not what is described by the applicant as their invention and thus the claims lack clarity.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646